

112 HR 357 : GI Bill Tuition Fairness Act of 2014
U.S. House of Representatives
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 357IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to require courses of education provided by public institutions of higher education that are approved for purposes of the educational assistance programs administered by the Secretary of Veterans Affairs to charge veterans tuition and fees at the in-State tuition rate, to make other improvements in the laws relating to benefits administered by the Secretary of Veterans Affairs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the GI Bill Tuition Fairness Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 38, United States Code.Sec. 3. Scoring of budgetary effects.Sec. 4. Approval of courses of education provided by public institutions of higher education for purposes of All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance conditional on in-State tuition rate for veterans.Sec. 5. Clarification of eligibility for services under the Homeless Veterans Reintegration Program.Sec. 6. Extension of eligibility period for vocational rehabilitation programs.Sec. 7. Work-study allowance.Sec. 8. Responsibilities of the Directors of Veterans’ Employment and Training.Sec. 9. Contents of Transition Assistance Program.Sec. 10. Rounding down of increase in rates of disability compensation and dependency and indemnity compensation.Sec. 11. Limitation on performance awards in the senior executive service.Sec. 12. Semiannual reports to Congress on cost of certain travel.Sec. 13. Report of infectious disease at medical facilities of Department of Veterans Affairs.Sec. 14. Prohibition of visual recording without informed consent.Sec. 15. Two-month extension of Veterans Retraining Assistance Program.2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.3.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.4.Approval of courses of education provided by public institutions of higher education for purposes of All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance conditional on in-State tuition rate for veterans(a)In generalSection 3679 is amended by adding at the end the following new subsection:(c)(1)Notwithstanding any other provision of this chapter and subject to paragraphs (3) through (6), the Secretary shall disapprove a course of education provided by a public institution of higher education to a covered individual pursuing a course of education with educational assistance under chapter 30 or 33 of this title while living in the State in which the public institution of higher education is located if the institution charges tuition and fees for that course for the covered individual at a rate that is higher than the rate the institution charges for tuition and fees for that course for residents of the State in which the institution is located, regardless of the covered individual’s State of residence.(2)For purposes of this subsection, a covered individual is a veteran who was discharged or released from a period of not fewer than 90 days of service in the active military, naval, or air service less than three years before the date of enrollment in the course concerned.(3)If after enrollment in a course of education that is subject to disapproval under paragraph (1) a covered individual pursues one or more courses of education at the same public institution of higher education while remaining continuously enrolled (other than during regularly scheduled breaks between courses, semesters or terms) at that institution of higher education, any course so pursued by the covered individual at that institution of higher education while so continuously enrolled shall also be subject to disapproval under paragraph (1).(4)It shall not be grounds to disapprove a course of education under paragraph (1) if a public institution of higher education requires a covered individual pursuing a course of education at the institution to demonstrate an intent, by means other than satisfying a physical presence requirement, to establish residency in the State in which the institution is located, or to satisfy other requirements not relating to the establishment of residency, in order to be charged tuition and fees for that course at a rate that is equal to or less than the rate the institution charges for tuition and fees for that course for residents of the State.(5)The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate.(6)Disapproval under paragraph (1) shall apply only with respect to educational assistance under chapters 30 and 33 of this title..(b)Effective dateSubsection (c) of section 3679 of title 38, United States Code (as added by subsection (a) of this section), shall apply with respect to educational assistance provided for pursuit of programs of education during academic terms that begin after July 1, 2016, through courses of education that commence on or after that date.5.Clarification of eligibility for services under the Homeless Veterans Reintegration ProgramSubsection (a) of section 2021 is amended by striking reintegration of homeless veterans into the labor force. and inserting the following: “reintegration into the labor force of—(1)homeless veterans;(2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)); and(3)veterans who are transitioning from being incarcerated..6.Extension of eligibility period for vocational rehabilitation programs(a)ExtensionSection 3103 is amended by striking twelve-year period and inserting 17-year period each place it appears.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a veteran applying for assistance under chapter 31 of title 38, United States Code, on or after the date of the enactment of this Act.7.Work-study allowanceSection 3485(a)(4) is amended by striking June 30, 2013 each place it appears and inserting June 30, 2018.8.Responsibilities of the Directors of Veterans’ Employment and TrainingSection 4103 is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection (b):(b)ResponsibilitiesEach Director assigned to a State under subsection (a) shall carry out the following responsibilities:(1)Monitoring the performance of veterans’ training and employment programs in the State, with special emphasis on services to disabled veterans.(2)Monitoring the performance of the State workforce agency in complying with section 4212 of this title.(3)Suggesting to the Assistant Secretary of Labor for Veterans’ Employment and Training corrective actions that could be taken by the State workforce agency to address deficiencies in the performance of veterans’ training and employment programs in the State.(4)Annually negotiating with the State workforce agency to establish performance goals for veterans’ training and employment programs in the State.(5)Reviewing the State’s requests for funding for veterans’ training and employment programs and providing advice to the State workforce agency and the Assistant Secretary regarding such funding requests.(6)Forwarding complaints regarding possible violations of chapter 43 of this title to the appropriate Regional Administrator or to the to the Assistant Secretary, as required.(7)Carrying out grant officer technical representative responsibilities for grants issued under programs administered by the Department.(8)Providing advice to the State workforce agency on strategies to market veterans to employers.(9)Supervising and managing all support staff, including Assistant Directors, establishing workload priorities, managing all personnel actions, and evaluating all assigned personnel.(10)Submitting to the Assistant Secretary regular reports on the matters described in paragraphs (1), (2), (4), and (8), and any other matters the Assistant Secretary determine appropriate.(11)Performing such other related duties as directed by the Assistant Secretary..9.Contents of Transition Assistance Program(a)In generalSection 1144 of title 10, United States Code, is amended—(1)in subsection (b), by adding at the end the following new paragraph:(9)Provide information about disability-related employment and education protections..(2)by redesignating subsections (c), (d), and (e), as subsections (d), (e), and (f), respectively; and(3)by inserting after subsection (b) the following new subsection (c):(c)Additional elements of programThe mandatory program carried out by this section shall include—(1)for any such member who plans to use the member’s entitlement to educational assistance under title 38—(A)instruction providing an overview of the use of such entitlement; and(B)courses of post-secondary education appropriate for the member, courses of post-secondary education compatible with the member’s education goals, and instruction on how to finance the member’s post-secondary education; and(2)instruction in the benefits under laws administered by the Secretary of Veterans Affairs and in other subjects determined by the Secretary concerned..(b)Deadline for implementationThe program carried out under section 1144 of title 10, United States Code, shall comply with the requirements of subsections (b)(9) and (c) of such section, as added by subsection (a), by not later than April 1, 2015.(c)Feasibility studyNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate and the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives the results of a study carried out by the Secretary to determine the feasibility of providing the instruction described in subsection (b) of section 1142 of title 10, United States Code, at all overseas locations where such instruction is provided by entering into a contract jointly with the Secretary of Labor for the provision of such instruction.10.Rounding down of increase in rates of disability compensation and dependency and indemnity compensation(a)RoundingEach dollar amount increased under section 2 of the Veterans’ Compensation Cost- of-Living Adjustment Act of 2013 (Public Law 113–52), if not a whole dollar amount, shall be rounded to the next lower whole dollar amount.(b)ApplicabilitySubsection (a) shall apply with respect to a payment made after the date of the enactment of this Act.11.Limitation on performance awards in the senior executive serviceFor each of fiscal years 2014 through 2018, the Secretary of Veterans Affairs may not make any performance awards under section 5384 of title 5, United States Code.12.Semiannual reports to Congress on cost of certain travel(a)In generalSubchapter I of chapter 5 is amended by adding at the end the following new section:518.Semiannual reports to Congress on cost of certain travel(a)Semiannual reportsNot later than June 30, 2014, and not later than 60 days after each 180-day period thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of the House of Representatives and the Committee on Veterans' Affairs of the Senate a semiannual report on covered travel made during the 180-day period covered by the report.(b)Matters includedEach report under subsection (a) shall include the following:(1)With respect to each instance of covered travel made during the period covered by the report—(A)the purpose of such travel;(B)the destination;(C)the name and title of each employee included on such travel;(D)the duration of such travel;(E)the total cost to the Department of such travel; and(F)with respect to covered travel described in subsection (d)(2), the identity of the person or entity that paid or reimbursed for such travel.(2)The final costs to the Department with respect to all covered travel made during the period covered by the report, including costs relating to—(A)transportation, including fares for travel by air, rail, bus, ferry, cruise ship, taxi, mass transit, or other mode of transportation;(B)expenses or reimbursements relating to operating and maintaining a car, including the costs of fuel and mileage;(C)passport and visa fees;(D)lodging;(E)per diem payments;(F)baggage charges;(G)computer rental fees;(H)rental of halls, auditoriums, or other spaces;(I)entertainment;(J)contractors;(K)registration fees; and(L)promotional items.(c)Duplicative informationEach report under subsection (a) shall include the information described in subsection (b) regardless of whether such information is also included in a report under section 517 of this title.(d)Covered travel definedIn this section, the term covered travel means travel made by an employee of the Department of Veterans Affairs, including an employee who is stationed in a foreign country, on official business to any of the following locations:(1)If the Department or other element of the Federal Government pays for such travel, a location outside of—(A)the several States;(B)the District of Columbia;(C)a territory, commonwealth, or possession of the United States;(D)Indian lands (as defined in section 4(4) of the Indian Gaming Regulatory Act (25 U.S.C. 2703(4))); or(E)the territorial waters of the United States.(2)If any person or entity other than the Federal Government pays (or reimburses) for such travel, any location, regardless of whether the location is inside or outside of the United States..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 517 the following new item:518. Semiannual reports to Congress on cost of certain travel..13.Report of infectious disease at medical facilities of Department of Veterans Affairs(a)In generalSection 7311 is amended by adding at the end the following new subsection:(f)(1)The Secretary shall report to the appropriate entity each case of a notifiable infectious disease or condition that is diagnosed at a medical facility of the Department of Veterans Affairs in accordance with the laws of the State in which the facility is located.(2)In addition to reporting each case of a notifiable infectious disease or condition at a medical facility of the Department pursuant to paragraph (1), the Secretary shall report each such case that is classified as a health-care-associated infection sentinel event to the accrediting organization of such facility.(3)(A)If the Secretary fails to report a case of a notifiable infectious disease or condition at a medical facility of the Department in accordance with State law pursuant to paragraph (1), the Secretary shall—(i)take any remedial action required under the laws of the State to correct such failure; and(ii)if the Secretary does not correct such failure pursuant to clause (i), pay to the State an amount equal to the amount that a medical facility not owned by the Federal Government that is located in the same State would pay as a penalty to such State for such failure.(B)The State may file a civil action against the Secretary in the United States district court for the district in which the medical facility is located to recover from the United States the amount described in subparagraph (A)(ii).(C)A civil action under subparagraph (B) may not be commenced later than two years after the cause of action accrues.(4)(A)In any case in which the Inspector General of the Department suspects that a director of a Veterans Integrated Service Network has failed to comply with an applicable provision of this subsection, the Inspector General shall conduct an investigation to determine whether such director failed to comply with an applicable provision of this section.(B)If the Inspector General determines under subparagraph (A) that a director has failed to comply with a provision of this subsection, the Secretary shall suspend such director for such period as the Secretary considers appropriate under subchapter I or subchapter II of chapter 75 of title 5, as the case may be. In addition to such suspension, the Secretary may impose such other administrative disciplinary action on the director as the Secretary considers appropriate and for which the Secretary is otherwise authorized.(5)The Secretary shall—(A)maintain records of each notifiable infectious disease or condition reported pursuant to paragraph (1); and(B)submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a notification of each such notifiable infectious disease or condition.(6)In this subsection, the term notifiable infectious disease or condition means any infectious disease or condition that is—(A)on the list of nationally notifiable diseases or conditions published by the Council of State and Territorial Epidemiologists and the Centers for Disease Control and Prevention; or(B)covered by a provision of law of a State that requires the reporting of infectious diseases or conditions..(b)Effective dateThe reporting requirement under section 7311(f) of title 38, United States Code, as added by subsection (a), shall apply with respect to a case of a notifiable infectious disease or condition diagnosed at a medical facility of the Department of Veterans Affairs on or after the date that is 60 days after the date of the enactment of this Act.14.Prohibition of visual recording without informed consentSection 7331 is amended—(1)by striking The Secretary, upon and inserting (a) In general.—The Secretary, upon; and(2)by adding at the end the following new subsection:(b)Visual recording(1)The Secretary shall prescribe regulations establishing procedures to ensure that, except as provided by paragraph (2), any visual recording made by the Secretary of a patient during the course of furnishing care under this title is carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.(2)The Secretary may waive the requirement for informed consent under paragraph (1) with respect to the visual recording of a patient if such recording is made—(A)pursuant to a determination by a physician or psychologist that such recording is medically necessary or necessary for the safety of the patient;(B)pursuant to a warrant or order of a court of competent jurisdiction; or(C)in a public setting where a person would not have a reasonable expectation to privacy, such as a waiting room or hallway, and such recording is for general security purposes not particularized to the patient.(3)In this subsection, the term visual recording means the recording or transmission of images or video, but does not include—(A)medical imaging, including such imaging produced by radiographic procedures, nuclear medicine, endoscopy, ultrasound, or other similar procedures; or(B)images, video, and other clinical information transmitted for the purposes of providing treatment through telehealth and telemedicine technologies..15.Two-month extension of Veterans Retraining Assistance ProgramSection 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 125 Stat. 713; 38 U.S.C. 4100 note) is amended—(1)in subsection (a)(2)(B), by striking March 31, 2014 and inserting May 31, 2014; and(2)in subsection (k), by striking March 31, 2014 and inserting May 31, 2014.Passed the House of Representatives February 3, 2014.Karen L. Haas,Clerk